DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s response to restriction requirement filed on November 13, 2020 have been received and entered. Claims 1-66, 81, 84, 98, 100-110 have been canceled, while claims 67-80,82-86, 88, 90-91, 96-97, 99 have been amended. Claims 67-80, 82-83, 85-97, 99, 111-124 are pending in the instant application. 

Election/Restrictions
Applicant’s election without traverse of claims 79-95, 107-110 (group II) in the reply filed on September 17, 2020 is acknowledged. Upon further consideration restriction requirement between inventions of group I-III are hereby withdrawn and claims drawn to invention I and III are hereby rejoined with the elected invention of group II. Applicant’s election of SEQ ID NO: 42 and nucleic acid encoding gene product as species for specific sequence and heterologous nucleic acid is also acknowledged.  Upon further consideration election of species requirement between different species of sequence and heterologous nucleic acid are hereby withdrawn and all the withdrawn species are hereby rejoined with the elected species. 
Claims 67-80, 82-83, 85-97, 99, 111-124 are under consideration. 

Priority
This application is a 371 of PCT/US2017/032542 filed on 05/12/2017 that claims priority from US provisional application 62/454,612 filed on 02/03/2017, 62/384,590 filed on 09/07/2016, 62/378,106 filed on 08/22/2016 and 62/336,441 filed on 05/13/2016.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/25/2019, 10/28/2019 and 11/13/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner. 

Claim Rejections - 35 USC § 112-written description 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 67-80, 82-83, 85-97, 99, 111-124 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims are directed to an infectious recombinant adeno-associated virus (rAAV) virion comprising a variant AAV capsid protein, said variant AAV capsid protein comprising a heterologous peptide with a length of 7, 8, 9, 10 or 11 amino acids covalently inserted  in the GH-loop of the capsid protein relative to a corresponding parental AAV capsid protein, wherein the peptide insertion comprises the amino acid sequence ISDQTKH (SEQ ID NO:14) intended for infecting cells (see claims 67), an isolated nucleic acid encoding said variant AV capsid protein  (claim 79) or a pharmaceutical composition comprising an rAAV virion (claim 93-94 and 95). Claims are also directed to a method for delivering a heterologous nucleic acid to a retinal cell in a human or animal subject comprising administering to the human or animal subject the rAAV virion, wherein the retinal cell is selected from the group consisting of retinal ganglion cells, amacrine cells, horizontal cells, bipolar cells, photoreceptor cells, Muller glial cells, microglial cells and retinal pigment epithelium cells (see claim 96).
In analyzing whether the written description requirement is met for the genus claim, it is determined whether a representative number of species have been sufficiently described by other relevant identifying characteristics, specific features and functional attributes that would Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116. An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. Amer. Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997). Possession may be shown in a variety of ways including description of an actual reduction to practice, or by showing that the invention was "ready for patenting" such as by the disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention. See, e.g., Pfaff v. Wells Elecs., Inc., 525 U.S. 55, 68, 119 S.Ct. 304, 312, 48 USPQ2d 1641, 1647 (1998); Eli Lilly, 119 F.3d at 1568, 43). USPQ2d at 1406; Amgen, Inc. v. Chugai Pharm., 927 F.2d 1200, 1206, 18 USPQ2d 1016, 1021 (Fed. Cir. 1991).
The claimed genus encompasses all types of AAV virion or nucleic acid encoding said AAV virions  including AAV-1 to AAV-10, avian AAV, bovine AAV, canine AAV, caprinie AAV, equine AAV, primate AAV, non-primate AAV, and ovine AV (see para. 48 of the specification), and the capsid insertion sequence embraces a vast numbers of short peptides embraced by  any 1 to 4 spacer amino acids at the either amino,  carboxyl or both terminus of amino acid sequence ISDQTKH at any portion of GH-loop of the capsid protein relative to any corresponding AAV capsid protein. Dependent claims limit the peptide insertion comprises the amino acid sequence YiY2ISDQTKHY3, wherein each of Y1-Y3 is independently selected from Ala, Leu, Gly, Ser, Thr, and Pro subsequently limiting to SEQ ID NO: 28 and wherein the insertion site is located between amino acids corresponding to amino acids 587 and 588 of VP1 of AAV2 (SEQ ID NO:2). Claims further limit the capsid protein comprises one or more of the following amino acid substitutions relative to VP1 of AAV2 (SEQ ID NO:2) MIL, L15P, P34A, N57D, N66K, R81Q, Q101R, S109T, R144K, R144M, Q164K, T176P, L188I, S196Y, G226E, G236V, 1240T, P250S, N312K, P363L, D368H, N449D, T456K, S463Y, D472N, R484C, A524T, P535S, N551S, A593E, 1698V, V7081, V719M, S721L, and L735Q, the numbering being defined in reference to SEO ID NO:2, 
The prior art before the effective filing date of instant application teaches that while native rAAV2 virions do not typically transfect neural cells with significant affinity, a modified rAAV2 vector having an altered capsid protein profile, for example, may have ignificantly enhanced ability to transfect neural cells (see para. 16 of Muzyczka et al. USPGPUB 20060127358). The art continue to teach that change in even a single amino acid could result in loss of a functional virus. For instance, Choi et al (Curr Gene Ther. 2005 June ; 5(3): 299–310.) teach engineering adeno-associated virus (AAV) capsid, in order to increase efficiency in targeting specific cell types that are nonpermissive to wild type (wt) viruses and to improve efficacy in infecting only the cell type of interest (see abstract). However, Choi reported “Mutants generated in capsid mutation studies can be used to identify important domains of the capsid that are critical for viral assembly. Choi  cite study from Wu that shows that alanine substitution at specific capsid positions carrying charged amino acids generated mutant viruses that were not able to assemble, In addition, a mutation at R-432 to A-432 alone can generate empty capsid (see page 12, para. 4). Michelfelder et al (PLoS ONE 2009;4:e 5122,pages 1-13, the abstract) teaches cell type-directed vector capsids can be selected from random peptide libraries displayed on viral capsids in vitro but so far this system could not easily be translated to in vivo applications  (abstract). Likewise, Varadi et al (Gene Ther. 2012 Aug;19(8):800-9) teach random peptide libraries can be displayed on AAV9 and can be utilized to select for AAV9 capsids redirected to the cell type of interest. Varadi et al generated an AAV9 peptide display library, which ensures that the displayed peptides correspond to the packaged genomes and performed four consecutive selection rounds on human coronary artery endothelial cells in vitro. This is screening yielded AAV9 library capsids with distinct peptide motifs enabling up to 40-
 The specification teaches a viral capsid library comprising 20+ combinations of DNA mutation technique and cap genes is created (Figure 1A). Viruses are then packaged (Figure IB) (example 1)  — such that each particle is composed of a mutant capsid surrounding the cap gene encoding that capsid — and purified. The capsid library is placed under selective pressure in vivo. The tissue or cellular material of interest is harvested to isolate AAV variants that have successfully infected that target, and the successful viruses are recovered. Successful clones are enriched through repeated selection (Stage I - Figure ID), Selected cap genes then undergo proprietary re-diversification and are enriched through further selection steps to iteratively increase viral fitness (Stage 2 - Figure ID). Variants identified during Vector Selection Stages 1 and 2 demonstrate the ability to transduce primate retina cells (Figure IE). Recovery of viral genomes from RPES PR, inner nuclear layer (1NL), and ganglion cell layer (QCL) retinal tissue from a representative round of selection are shown in Figure 3. , Example 2 teaches the cell tropism following intravitreal administration of the novel AAV variant comprising a P34A substitution and the peptide LAISDQTKHA (SEQ ID NG: 28) inserted at amino acid 588 (LAISDQTKHA+P34A) was assessed in vivo in non-human primates (NHP). The specification teaches intravitreal delivery of AAVs comprising the novel variant LAISDQTKHA+P34A resulted in broader and more robust transgene expression across the NHP retina than AAV2 (Figures 7-9). Example 3 exemplifies capsid containing LAISDQTKHA+P34A show significantly higher transduction efficiency of and transgene expression in human RPEas compared to AAV2 (Figures 11A-B), flow cytometry (2,7-fold increase; Figures 11C-D) and 
There is no disclosure regarding what serotype and insertion of peptide comprising amino acids, or corresponding encoding nucleic acid, confer specificity to increased infectivity in human retinal pigmented epithelial cells and one or more human rod photoreceptor cells other than LAISDQTKHA (SEQ ID NO: 28) + P34A as set forth in SEQ ID NO: 42  (paragraph 210-211, figure 11). There is no disclosure regarding what amino acids, or corresponding encoding nucleic acid or a genus of recombinant adeno-associated virus particle having a variant AAV capsid comprising heterologous peptide with a length of 7-11 amino acids inserted covalently or linked via any mean at site of GH-loop of the capsid protein relative to any corresponding parental AAV capsid protein, subsequently limiting to inserting between amino acids corresponding to amino acids 587 and 588 of VP1 of AAV2 (SEQ ID NO:2) or the corresponding position in the capsid protein of any other  AAV serotype, the peptide insertion comprising the amino acid sequence ISDQTKH (SEQ ID NO: 14) and having from 1 to 4 spacer amino acids at either amino or carboxyl or both terminus of amino acid sequence ISDQTKH (SEQ ID NO: 14)  confer increased infectivity of human  cell or more preferably retinal pigmented epithelial cells and one or more human rod photoreceptor cells. There is not teaching or suggestion that any other substitution of any other spacer amino acid peptide insertion in any other order or combination at either amino or carboxyl or both terminus of amino acid sequence ISDQTKH (SEQ ID NO: 14) would confer similar functions in an AAV virion in human retinal pigmented epithelial cells and one or more human rod photoreceptor cells. In view of foregoing it is apparent that the claims broad and generic, with respect to all possible AAV serotype and the peptide insertion comprising any 1 to 4 spacer amino acids in any configuration at either amino, carboxyl or both terminus of amino acid sequence ISDQTKH (SEQ ID NO: 14) inserted any region of GH-loop of the capsid protein relative to any corresponding parental AAV capsid protein conferring increased infectivity of human cells and more preferably to retinal pigmented epithelial cells and one or more human  rod photoreceptor cells. 
The possible structural variations are limitless to any amino acid sequence (or corresponding nucleic acid encoding sequence) that is 90%-98 similar to SEQ ID NO: 42 and confers increased infectivity to human retinal cells compared to wild type AAV or AAV2 
Overall, what these statements indicate is that the Applicant must provide adequate description of such core structure and function related to that core structure such that the Artisan of skill could determine the desired effect. Hence, the analysis above demonstrates that Applicant has not determined the core structure for full scope of the claimed genus for contemplated biological activity. 
The skilled artisan cannot envision the detailed chemical structure of the encompassed AAV variant particle other than those described in the specification, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it. See Fiers v. Revel, 25 USPQ2d 1601, 1606 (Fed. Cir. 1993) and Amgen lnc. v.Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016 (Fed. Cir. 1991). 
In conclusion, this limited information is not deemed sufficient to reasonably convey to one skilled in the art that Applicant is in possession of an infectious AAV variant particle, nucleic acid encoding said AAV variant virion or pharmaceutical composition comprising said AAV virion as broadly claimed for the contemplated biological activity at the time the application was filed. Thus it is concluded that the written description requirement is not satisfied for the claimed genus.


Claim Rejections - 35 USC § 112-scope of enablement 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 67-80, 82-83, 85-97, 99, 111-124 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for (A) rAAV virion comprising (i) a capsid consisting essentially of the amino acid sequence set forth as SEQ ID NO:42 and (ii) an isolated nucleic comprising nucleic  acid encoding the rAAV virion of (A), and a nucleotide sequence operably linked to a heterologous  promoter, (B) a pharmaceutical composition comprising  the rAAV virion comprising (i) a capsid consisting essentially of  the amino acid sequence set forth as SEQ ID NO:42 and (ii) a heterologous nucleic acid comprising nucleotide sequence encoding a protein, said nucleotide sequence operably linked to a heterologous  promoter and a pharmaceutical acceptable excipient    and (c) a method for delivering and expressing a heterologous  nucleic acid to a retinal cell, said method comprising intravitreal injection of an rAAV, i) a capsid consisting essentially of the amino acid sequence set forth as SEQ ID NO:42 and (ii) a heterologous nucleic acid comprising nucleotide sequence encoding a protein, said nucleotide sequence operably linked to a heterologous  promoter, thereby delivering and expressing the heterologous nucleic acid  in one or more retinal pigmented epithelial cells and rod photoreceptor cells, does not reasonably provide enablement for delivering via any other route, using any other broadly claimed rAAV virion as embraced by the breadth of the claim.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
In determining whether Applicant’s claims are enabled, it must be found that one of skill in the art at the time of invention by applicant would not have had to perform “undue In re Wands, 858 F.2d at 737, 8 USPQ 1400, 2d at 1404.  Such factors are: (1) The breadth of the claims; (2) The nature of the invention; (3) The state of the art; (4) The level of one of ordinary skill in the art; (5) The level of predictability in the art; (6) The amount of direction and guidance provided by Applicant; (7) The existence of working examples; and (8) The quantity of experimentation needed to make and/or use the invention. 
The office has analyzed the specification in direct accordance to the factors outlines in In re Wands. MPEP 2164.04 states: “[W]hile the analysis and conclusion of a lack of enablement are based on factors discussed in MPEP 2164.01(a) and the evidence as whole, it is not necessary to discuss each factor in written enablement rejection.” These factors will be analyzed, in turn, to demonstrate that one of ordinary skill in the art would have had to perform “undue experimentation” to make and/or use the invention and therefore, applicant’s claims are not enabled.
Nature of the Invention: 
 The claims are directed to an infectious recombinant adeno-associated virus (rAAV) virion comprising a variant AAV capsid protein, said variant AAV capsid protein comprising a heterologous peptide with a length of 7, 8, 9, 10 or 11 amino acids covalently inserted  in the GH-loop of the capsid protein relative to a corresponding parental AAV capsid protein, wherein the peptide insertion comprises the amino acid sequence ISDQTKH (SEQ ID NO:14) intended for infecting cells (see claims 67), an isolated nucleic acid encoding said variant AV capsid protein  (claim 79) or a pharmaceutical composition comprising an rAAV virion (claim 93-94 and 95). Claims are also directed to a method for delivering a heterologous nucleic acid to a retinal cell in a human or animal subject comprising administering to the human or animal subject the rAAV virion, wherein the retinal cell is selected from the group consisting of retinal ganglion cells, amacrine cells, horizontal cells, bipolar cells, photoreceptor cells, Muller glial cells, microglial cells and retinal pigment epithelium cells (see claim 96).
Breadth of the claims:
  The claims are broadly encompasses making and using all types of AAV virion or nucleic acid encoding said AAV virion  including AAV-1 to AAV-10, avian AAV, bovine AAV, canine AAV, caprinie AAV, equine AAV, primate AAV, non-primate AAV, and ovine AV (see para. 48 of the relative to any corresponding AAV capsid protein. Dependent claims limit the peptide insertion comprises the amino acid sequence YiY2ISDQTKHY3, wherein each of Y1-Y3 is independently selected from Ala, Leu, Gly, Ser, Thr, and Pro subsequently limiting to SEQ ID NO: 28 and wherein the insertion site is located between amino acids corresponding to amino acids 587 and 588 of VP1 of AAV2 (SEQ ID NO:2). Claims further limit the capsid protein comprises one or more of the following amino acid substitutions relative to VP1 of AAV2 (SEQ ID NO:2) MIL, L15P, P34A, N57D, N66K, R81Q, Q101R, S109T, R144K, R144M, Q164K, T176P, L188I, S196Y, G226E, G236V, 1240T, P250S, N312K, P363L, D368H, N449D, T456K, S463Y, D472N, R484C, A524T, P535S, N551S, A593E, 1698V, V7081, V719M, S721L, and L735Q, the numbering being defined in reference to SEO ID NO:2, or the corresponding substitution(s) in the capsid protein of another AAV serotvpe. Dependent claims limit the capsid protein comprises any amino acid sequence at least 90% or 98% identical to the entire length of the amino acid sequence set forth as SEQ ID NO: 42 (see claims 74-78, 80, 87, 89, 91, ). Thus, claims encompass variant of AAV capsid. The specification discloses that the  "variant AAV capsid protein" or "AAV variant' to an AAV capsid protein comprises an amino acid sequence that includes at least one modification including deletion, insertion, point mutation, relative to a naturally existing or "wild-type" AAV capsid protein sequences (see para. 50 of the specification) contemplated for intended biological effect on retinal pigmented epithelial cells and one or more rod photoreceptor cells of the human subject.
. The nature of such invention is within the broad genera of gene therapy, and gene therapy is not generally enabling of Applicant’s invention due to problems with, inter alia, targeting and expression of transgenes at therapeutically effective level by administering a composition comprising any nucleic acid that increases the expression of heterologous protein or siRNA in the human RPE and human rod photoreceptor cells via any route.  For purposes to be shown in the state of the prior art, the question of lack of enablement is discussed.
Guidance of the Specification and The Existence of Working Examples:
The specification teaches a viral capsid library comprising 20+ combinations of DNA mutation technique and cap genes is created (Figure 1A). Viruses are then packaged (Figure IB) cap gene encoding that capsid — and purified. The capsid library is placed under selective pressure in vivo. The tissue or cellular material of interest is harvested to isolate AAV variants that have successfully infected that target, and the successful viruses are recovered. Successful clones are enriched through repeated selection (Stage I - Figure ID), The selected cap genes then undergo proprietary re-diversification and are enriched through further selection steps to iteratively increase viral fitness (Stage 2 - Figure ID). The specification further teaches recovery of viral genomes from RPES PR, inner nuclear layer (1NL), and ganglion cell layer (QCL) retinal tissue from a representative round of selection are shown in Figure 3. , Example 2 teaches the cell tropism following intravitreal administration of the novel AAV variant comprising a P34A substitution and the peptide LAISDQTKHA (SEQ ID NG: 28) inserted at amino acid 588 (LAISDQTKHA+P34A) was assessed in vivo in non-human primates (NHP). The specification teaches intravitreal delivery of AAVs comprising the novel variant LAISDQTKHA+P34A resulted in broader and more robust transgene expression across the NHP retina than AAV2 (Figures 7-9). Example 3 exemplifies capsid containing LAISDQTKHA+P34A show significantly higher transduction efficiency of and transgene expression in human RPE as compared to AAV2 (Figures 11A-B), flow cytometry (2,7-fold increase; Figures 11C-D) and Western blot analysis (Figures 11E-F). It was indicated that robust transduction and expression was likewise achieved using LAISDQTKHA+ P34A CAG EGFP in human PR cultures by 32 days post-infection. 
 State of the Art and Predictability of the Art and Amount of Experimentation Necessary:  
Claims are directed to rAAV virion and using a genus of recombinant adeno associated virus virions having a modified/variant AAV capsid protein and conferring increased infectivity to retinal cells, RPE or photoreceptor cells; however, as indicated supra in the written description rejection, the specification fails to provide an adequate description for the broad classes of rAAV virions encompassed by the claims. It is relevant to note that the disclosure fails to describe the common attributes or characteristics that identify members of the claimed genus or virion comprising a capsid consisting essentially of SEQ ID NO: 42, alone is insufficient to describe the genus or method of using said genus. The art teaches that change in even a single amino acid could result in loss of a functional virus. For instance, Choi et al (Curr Gene Ther. 2005 June ; 5(3): 299–310.) teach engineering adeno-associated virus (AAV) capsid, in order to increase in vitro but so far this system could not easily be translated to in vivo applications  (abstract). Likewise, Varadi et al (Gene Ther. 2012 Aug;19(8):800-9) teach random peptide libraries can be displayed on AAV9 and can be utilized to select for AAV9 capsids redirected to the cell type of interest. Varadi et al generated an AAV9 peptide display library, which ensures that the displayed peptides correspond to the packaged genomes and performed four consecutive selection rounds on human coronary artery endothelial cells in vitro. This is screening yielded AAV9 library capsids with distinct peptide motifs enabling up to 40-fold improved transduction efficiencies compared with wild-type (wt) AAV9 vectors. Incorporating sequences selected from AAV9 libraries into AAV2 capsids could not increase transduction as efficiently as in the AAV9 context (see abstract). In view of foregoing it is apparent that the state of the art pertinent to searches for the desired rAAV vectors having the desired function among a library of random peptides had been carried out, were within the knowledge of the skilled, but the results were unpredictable. One cannot extrapolate the teachings of the specification to the scope of the claims because the skilled artisan cannot envision the structural function of the rAAV variants encompassed by these claims except the rAAV comprising a capsid comprising a capsid protein consisting essentially of the amino acid sequence set forth as SEQ ID NO: 42. It is noted that in applications directed to inventions in arts where the results are unpredictable, the disclosure of a single species usually does not provide an adequate basis to support generic claims. In re Soll, 97 F.2d 623, 38 USPQ 189 (CCPA 1938). In cases involving unpredictable factors, such as most chemical reactions and physiological activity, more may be required. In re Goodman, 29 USPQ2d 2010 (CA FC 1993); In re Fisher, 166 USPQ 18 (CCPA 1970) (contrasting mechanical and electrical elements with chemical 
The state of the art reviewed by Vandenberghe  shows AAV serotype other than AAV2 are not pursued for human ocular gene therapy studies (see Vandenberghe et al Cold Spring Harbor Perspect Med, 2015, 5, 1017442). Moore et al (Expert. Opinion Biol. Therp,   2017, 1235-1244) raise critical  issues that need to be addressed  include optimizing surgical delivery of vector, the potential risks of chronic expression of antiangiogenic or anti-complement proteins, as well as the unknown long-term tolerability and efficacy of gene therapy in the eye. Moore emphasizes key factors that influence the level of expression include the route of administration (intravitreal vs. subretinal) and the type of virus vector and serotype (which determine the percentage of cells that are transduced), as well as the promoter used to drive expression of the transgene (see page 1242, col. 1, para. 3). MacDonald et al (TVST, 2020, 9(3), 1-9) teaches anatomical differences between the retinas of mouse and primate models, and report that the intravitreal approach may be less effective in humans, especially in treating outer retinal cells. Hence, in primates, the thicker ILM at the vitreo–retinal interphase limits the transduction of cells to a small parafoveal ring even after the injection of novel, mutant capsids with improved cellular transduction in rodents. MacDonald emphasizes “Intravitreal injection of vector is thus currently limited to clinical trials that target diseases that affect the inner retina, such as Leber hereditary optic neuropathy, and diseases such as X-linked retinoschisis where the retinal architecture is affected by the causative mutation. Additionally, in X-linked retinoschisis, the disease state arguably breaks down the interphase barriers to some extent, allowing for better vector penetration. Unfortunately, however, no significant gains in visual function were observed in treated eyes compared to controls in these gene therapy studies. Moreover, gene transfer from the vitreous of large eyes is highly inefficient due to dilution of the vector when administered into the vitreous cavity (see page 4, col. 1, para. 2-3). 
The claims are broadly directed to delivering heterologous nucleic acid sequence by administering  via any route any or all types of AAVs including AAV-1 to AAV-10  and the capsid insertion sequence embraces a vast numbers of short peptides embraced by  any 1 to 4 spacer amino acids in any configuration at the either amino,  carboxyl or both terminus of amino acid sequence ISDQTKH or as set forth in SEQ ID NO: 14 and (ii) a heterologous nucleic acid that is operably linked to any expression control sequence. Dependent claims limit the retinal cell . The guidance provided in the specification is limited to intravitreal delivery of AAVs comprising the novel variant LAISDQTKHA+P34A  and GFP resulted in broader and more robust transgene expression  in human RPEas and human photoreceptor cells as compared to AAV2 (Figures 7-9 and example 2).It is emphasized that the  transduction of target cells represents the first critical step in any gene based gene delivery, which not only depends upon the type of target cells but also on the choice and/or characteristics of delivery vectors. In the instant case, specification teaches intravitreal delivery of AAVs comprising the novel variant LAISDQTKHA+P34A encoding GFP to a wild type animal. The specification fails to provide any specific guidance of delivering heterologous nucleic acid via any route using a broad genus of AAV particle intended for expressing said heterologous sequence.  A showing that enough of nucleic acid is expressed in the target cell (human RPE and human photoreceptor cells), enough nucleic acid is incorporated into the target cells, that such nucleic acid is properly incorporated into such cells as DNA, enough mRNA is produced therefrom, and enough protein is produced and enhanced expression have an effect on the target cells ((human RPE and human photoreceptor cells)) and such effect is enough of an effect for a long enough period of time. The cited arts clearly indicate an unpredictable status of the gene delivering art pertaining to expressing a heterologous nucleic acid in any retinal cells by delivering via any route and AAV particle. In view of breadth of the claims and absence of a strong showing by Applicant, in the way of specific guidance and direction, and/or working examples demonstrating the same, such invention as claimed by Applicant is not enabled. The specification and prior art do not teach a method of in vivo delivery of a nucleic acid that increases and expresses a heterologous nucleic acid such that it is expressed for desired duration in the target cells ((human RPE and human photoreceptor cells) of any human subject in need thereof.  An artisan of skill would have required undue experimentation to develop/design a suitable variant of AAV and practice the method as claimed because the art of gene delivery, vector design and in vivo delivery was unpredictable at the time of filing of this application as supported by the observations in the art record.	
In conclusion, in view of breadth of the claims and absence of a strong showing by Applicant, in the way of specific guidance and direction, and/or working examples .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 67-80, 82-83, 85-97, 99, 111-124 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-13, 18-31 of copending 16/765758. Although the claims at issue are not identical, they are not patentably distinct from each other because both set of claims require recombinant adeno-associated virus (rAAV) virion comprising (a) a variant adeno-associated virus (AAV) capsid protein comprising a peptide insertion in the GH-loop of the capsid protein relative to a corresponding parental AAV capsid protein, wherein the peptide insertion comprises the amino acid sequence ISDQTKH (SEQ ID NO: 14). In the instant case, claims are directed to claims are directed to an infectious recombinant adeno-associated virus (rAAV) virion comprising a variant AAV capsid protein, said variant AAV capsid protein comprising a heterologous peptide with a length of 7, 8, 9, 10 or 11 amino acids covalently inserted  in the GH-loop of the capsid protein relative to a corresponding parental AAV capsid protein, wherein the peptide insertion comprises the amino acid sequence ISDQTKH (SEQ ID NO:14) intended for infecting cells (see claims 67), an isolated nucleic acid encoding said variant AV capsid protein  (claim 79) or a pharmaceutical composition comprising an rAAV virion (claim 93-94 and 95). Claims are also directed to a method for delivering a heterologous nucleic acid to a retinal cell in a human or animal subject comprising administering to the human or animal subject the rAAV virion, wherein the retinal cell is selected from the group consisting of retinal ganglion cells, amacrine cells, horizontal cells, bipolar cells, photoreceptor cells, Muller glial cells, microglial cells and retinal pigment epithelium cells (see claim 96). In contrast, claims in ‘758 are directed to a recombinant adeno-associated virus (rAAV) virion comprising (a) a variant adeno-associated virus (AAV) capsid protein comprising a peptide insertion in the GH-loop of the capsid protein relative to a corresponding parental AAV capsid protein, wherein the peptide insertion comprises the amino acid sequence ISDQTKH (SEQ ID NO:14), and (b) a heterologous nucleic acid comprising a nucleotide sequence encoding a polypeptide that inhibits the activity of a vascular endothelial growth factor (VEGF), wherein the nucleotide sequence is selected from the group consisting ofthe nucleotide sequence set forth as SEQ ID NO:65. Dependent claims limit the rAAV according to claim 1, wherein the peptide insertion is 7 to 11 amino acids in length and comprises the amino acid sequence Y1Y2ISDQTKHY3 wherein each of Y1-Y3 is independently selected from Ala, Leu, Gly, Ser, Thr, and Pro, and  wherein the peptide insertion comprises the amino acid sequence LAISDQTKHA (SEQ ID NO:28), and wherein the insertion site is between amino acids corresponding to amino acids 587 and 588 of VP1 of AAV2 (SEQ ID NO:2) or the corresponding position in the capsid protein of another AAV serotype.  Claims further limit the In re Schaumann, 572 F.2d 312, 197 USPQ 5 (CCPA 1978).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 67-80, 82-83, 85-97, 99, 111-124 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-22 of copending Application No 17163093. Although the claims at issue are not identical, they are not patentably distinct from each other because both set of claims require recombinant adeno-associated virus (rAAV) virion comprising (a) a variant adeno-associated virus (AAV) capsid protein comprising a peptide insertion in the GH-loop of the capsid protein relative to a corresponding parental AAV capsid protein, wherein the peptide insertion comprises the amino acid sequence ISDQTKH (SEQ ID NO: 14). In the instant case, claims are directed to claims are directed to an infectious recombinant adeno-associated virus (rAAV) virion comprising a variant AAV capsid protein, said variant AAV capsid protein comprising a heterologous peptide with a length of 7, 8, 9, 10 or 11 amino acids covalently inserted  in the GH-loop of the capsid protein relative to a corresponding parental AAV capsid protein, wherein the peptide insertion comprises the amino acid sequence ISDQTKH (SEQ ID NO:14) intended for infecting cells (see claims 67), an isolated nucleic acid encoding said variant AV capsid protein  (claim 79) or a pharmaceutical composition comprising an rAAV virion (claim 93-94 and 95). Claims are also directed to a method for delivering a heterologous nucleic acid to a retinal cell in a human or animal subject comprising administering to the human or animal subject the rAAV virion, wherein the retinal  an infectious recombinant adeno-associated virus (rAAV) particle comprising (i) a capsid comprising a capsid protein comprising a heterologous peptide with a length of 7-11 amino acids covalently inserted between amino acids corresponding to amino acids 587 and 588 of VP1 of AAV2 (SEQ ID NO:2) or the corresponding position in the capsid protein of another AAV serotype, the peptide insertion comprising the amino acid sequence ISDQTKH (SEQ ID NO: 14) and having from 1 to 3 spacer amino acids (Y1-Y3) at the amino and/or carboxyl terminus of amino acid sequence ISDQTKH (SEQ ID NO: 14) and (ii) a nucleic acid comprising a nucleotide sequence encoding an interfering RNA and optionally comprising a nucleotide sequence encoding a rhodopsin (RHO) protein operably linked to an expression control sequence .Dependent claims limit the capsid protein comprises a P34A amino acid substitution relative to VP1 of AAV2 (SEQ ID NO:2) or the corresponding substitution in the capsid protein of another AAV serotype and, wherein the capsid protein comprises an amino acid sequence at least 90% identical to the entire length of the amino acid sequence set forth as SEQ ID NO:42. Dependent claims limit the infectious rAAV particle according to claim 3, wherein the capsid protein comprises the amino acid sequence set forth as SEQ ID NO: 42. Claims are also directed to a pharmaceutical composition comprising the rAAV particle of claim. Claim 15 is directed to a method for delivering a heterologous nucleic acid to a retinal cells using the rAAV of particle of claim 1.  In the instant case, claims of rAAV, pharmaceutical composition comprising said rAAV virion is specifically encompassed by the claims in ‘093. As such, the ‘093 claims represent a species of the instant broader claims. It is well established that a species of a claimed invention renders the genus obvious.  In re Schaumann, 572 F.2d 312, 197 USPQ 5 (CCPA 1978).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
No claims allowed. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Schaffer (WO/2018/022905, dated 2/1/2018, EFD 7/29/2016) teaches the method as .
Looger et al (WO/2017/218842, dated 12/21/2017, EFD 06/15/2016) teaches rAAV virion comprising a LAISDQTKHA (SEQ ID NO 28) table 2.
Schaffer et al (USPGPUB 2015/0232953) discloses a variant adeno-associated virus (AAV) capsid protein comprising a peptide insertion in the GH-loop of the capsid protein (variant AAV capsid protein comprises an insertion of from about 5 amino acids to about 11 amino acids in an insertion site in the capsid protein GH loop; paragraph (0071]. However, prior art does not suggest or provide any motivation to insert 7-11 amino acid long peptide sequence comprising amino acid sequence as set forth in SEQ ID No: 14. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANOOP K. SINGH whose telephone number is (571)272-3306.  The examiner can normally be reached on Monday-Friday, 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM R SHUKLA can be reached on (571)272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.